UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2070


DOUGLAS E. OSBORNE,

                Plaintiff - Appellant,

          v.

LORILLARD TOBACCO COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cv-00750-CCE-LPA)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before DIAZ and HARRIS, Circuit Judges. *


Dismissed by unpublished per curiam opinion.


Douglas E. Osborne, Appellant Pro Se.    Nicole A. Crawford, Max
Daniel McGinn, BROOKS, PIERCE, MCCLENDON, HUMPHREY & LEONARD,
LLP, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.


     *
        The opinion is filed by a quorum pursuant to 28 U.S.C.
§   46(d).
PER CURIAM:

     Douglas E. Osborne seeks to appeal the district court’s

order     adopting       in       part    the    magistrate          judge’s       report       and

recommendation and, pursuant to 28 U.S.C. § 1915(e)(2) (2012),

dismissing       without          prejudice     his    civil       complaint       against      his

former employer for failure to state a claim.                                  This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain           interlocutory        and       collateral      orders,       28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,          337    U.S.   541,    545-46       (1949).         The    order

Osborne    seeks        to    appeal       is   neither        a    final       order     nor    an

appealable interlocutory or collateral order. †                                Accordingly, we

dismiss the appeal for lack of jurisdiction, and we deny as moot

Osborne’s    motion          to    compel     the     production         of    documents.        We

dispense     with       oral        argument        because        the    facts     and     legal

contentions       are    adequately         presented      in       the       materials    before

this court and argument would not aid the decisional process.



                                                                                        DISMISSED


     †
       Because Osborne may amend                         his complaint to cure the
defects identified by the district                     court, the dismissal order is
interlocutory and not appealable.                       See Chao v. Rivendell Woods,
Inc., 415 F.3d 342, 345 (4th Cir.                      2005); Domino Sugar Corp. v.
Sugar Workers Local Union 392, 10                      F.3d 1064, 1066–67 (4th Cir.
1993).



                                                2